ELECTRONIC RECORD                             060"/5

COA#       05-13-01068-CR                        OFFENSE:        22.02


           Matthew James Ayers v. The State
STYLE:     0f Texas                              COUNTY:         Dallas

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    Criminal District Court No. 4


DATE: 12/31/2014                 Publish: NO     TC CASE #:      F-0301252-K




                        IN THE COURT OF CRIMINAL APPEALS

                                                                                051-/5"
          Matthew James Ayers v. The State
STYLE:    of Texas                                    CCA#:

     APPELLANT***                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE: _                                               SIGNED:                            PC:

JUDGE:                                                PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD